Exhibit 10.1

November 7, 2006

Branch Banking and Trust Company of South Carolina

P.O. Box 408

301 Main Street

Greenville, South Carolina 29602

Attention: Barry Maness

 

  Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and
among ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers,
ScanSource Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the
Initial Guarantors listed therein, Branch Banking and Trust Company of South
Carolina, as Administrative Agent, Wachovia Bank, National Association, as
Syndication Agent, BB&T Capital Markets and Wachovia Bank, National Association,
as Arrangers, and the Banks parties thereto, as amended (the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given in the Credit Agreement.

Ladies and Gentlemen:

On October 26, 2006, the Company issued a press release announcing its financial
results for the first quarter ended September 30, 2006. A copy of the press
release is available through the Company’s website at www.scansource.com.

As previously announced, the Company’s Board of Directors has appointed a
Special Committee, consisting entirely of independent directors, to conduct a
review of the Company’s stock option grant practices and related accounting
issues from the time of its initial public offering in 1994 to the present. The
Special Committee is assisted in its review by independent legal counsel and
advisors. The review of the Special Committee is in process, and, accordingly,
no findings have been made regarding the Company’s stock option grant practices
and related accounting issues or the materiality of any issues that may arise in
that regard. The Company does not anticipate having additional comment on this
topic until the review by the Special Committee is complete. The financial
results included in the press release do not reflect adjustments, if any, that
may be required as a result of the Special Committee’s review, including the
impact of any unrecorded non-cash equity-based compensation charges, either on
the current period or that may require adjustments to previously reported
results.

On or before November 15, 2006, the Company will deliver to each of the Banks
the information and documentation required by Sections 5.01(b) and
Section 5.01(c) of the Credit Agreement in respect of the Fiscal Quarter ending
September 30, 2006 provided



--------------------------------------------------------------------------------

that the certifications contained therein by the Chief Financial Officer of the
Company shall be subject to the impact, if any, of the pending review by the
Special Committee (the “Qualified November Deliverables”). The Qualified
November Deliverables shall not reflect adjustments, if any, that may be
required as a result of the Special Committee’s review, including the impact of
any unrecorded non-cash equity-based compensation charges, either on the current
period or that may require adjustments to previously reported results.

The Borrowers and Guarantors request that the Administrative Agent seek the
consent of the Banks to the following: (1) that any Default or Event of Default
arising from the Qualified November Deliverables being subject to the impact, if
any, of the pending review by the Special Committee shall not constitute a
Default or Event of Default under the Credit Agreement so long as the
information and documentation required by Section 5.01(b) and Section 5.01(c) of
the Credit Agreement (containing the qualifications required therein without
qualification to the pending review by the Special Committee or otherwise) in
respect of the Fiscal Quarter ending September 30, 2006 are delivered on or
before February 15, 2007 (the “Section 5.01 Waiver”); and (2) that the
Applicable Margin and Applicable Non-Utilization Fee Rate shall be determined
based upon the ratio of Consolidated Funded Debt to Consolidated EBITDA
calculated on the basis of the Qualified November Deliverables; provided that
if, as a result of the review by the Special Committee, any adjustments to the
information set forth in the Qualified November Deliverables shall be necessary
and if as a result thereof the Applicable Margin and the Applicable
Non-Utilization Fee Rate for the Fiscal Quarter ending September 30, 2006 (as
determined based upon the Qualified November Deliverables) shall be different
from the Applicable Margin and the Applicable Non-Utilization Fee Rate for such
period determined after making the adjustments, if any, required by the review
by the Special Committee, such redetermined Applicable Margin and Applicable
Non-Utilization Fee Rate shall be effective retroactive to the Rate
Determination Date for the Fiscal Quarter ending September 30, 2006 and the
Borrowers, the Administrative Agent and the Banks as applicable shall within ten
days of such redetermination make a payment (in the case of amounts owing by the
Borrowers to the Banks), or provide a credit applicable to future amounts
payable by the Borrowers thereunder (in the case of amounts owing by the Banks
to the Borrowers) equal to the difference between the interest, letter of credit
fees, unused fees and other fees actually paid under the Credit Agreement and
the interest, letter of credit fees, unused fees and other fees that would have
been paid under the Credit Agreement had the Applicable Margin and the
Applicable Non-Utilization Fee Rate as originally determined based upon the
Qualified November Deliverables been equal to the Applicable Margin and the
Applicable Non-Utilization Fee Rate as redetermined after giving effect to the
adjustments, if any, resulting from the Special Committee’s review. In the event
the information and documentation required by Section 5.01(b) and
Section 5.01(c) of the Credit Agreement (containing the qualifications required
therein without qualification to the pending review by the Special Committee or
otherwise) in respect of the Fiscal Quarter ending September 30, 2006 are not
delivered on or before February 15, 2007, an Event of Default shall be deemed to
have occurred under the Credit Agreement effective as of February 15, 2007.

The Borrowers and Guarantors hereby agree to pay all expenses of the
Administrative Agent including reasonable fees and disbursements of special
counsel for the Administrative Agent in connection with the preparation of this
letter agreement and any other documentation contemplated hereby.

 

2



--------------------------------------------------------------------------------

The Borrowers and Guarantors represent and warrant that, after giving effect to
this consent and letter agreement, the Borrowers and Guarantors are in
compliance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents and no Default or Event of Default exists thereunder.

This waiver is limited to the Default and Event of Default caused solely by the
Qualified November Deliverables being subject to the impact, if any, of the
pending review by the Special Committee. The Administrative Agent and each Bank
expressly reserves all of its respective rights and remedies with respect to any
other present or any future Default or Event of Default arising under the Credit
Agreement or any of the Loan Documents (including without limitation any Default
or Event of Default that may arise as a result of any adjustments to the
Qualified November Deliverables resulting from the review by the Special
Committee). The Banks’ consent as herein requested shall not constitute (a) a
future waiver of, or affect or diminish in any way, any of the Banks’ rights
under the Credit Agreement or the other Loan Documents, (b) an amendment,
modification or alteration of the Credit Agreement or the other Loan Documents,
and (c) a course of dealing or a waiver of the Banks’ right to withhold its
consent for any similar request in the future.

IN WITNESS WHEREOF, the parties hereto have caused this waiver to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

Very truly yours,

SCANSOURCE, INC.

By:

 

/s/ Richard P. Cleys

  (SEAL)

Name:

  Richard P. Cleys

Title:

  VP and CFO

 

NETPOINT INTERNATIONAL, INC.

By:

 

/s/ Richard P. Cleys

  (SEAL)

Name:

  Richard P. Cleys

Title:

  Director

 

3



--------------------------------------------------------------------------------

4100 QUEST, LLC

By:

  ScanSource, Inc., its sole member   By:  

/s/ Richard P. Cleys

  (SEAL)   Name:   Richard P. Cleys   Title:   VP and CFO

 

PARTNER SERVICES, INC.

By:

 

/s/ Richard P. Cleys

  (SEAL)

Name:

  Richard P. Cleys

Title:

  Director

 

SCANSOURCE EUROPE LIMITED

By:

 

/s/ Richard P. Cleys

  (SEAL)

Name:

  Richard P. Cleys

Title:

  Director

 

SCANSOURCE UK LIMITED

By:

 

/s/ Richard P. Cleys

  (SEAL)

Name:

  Richard P. Cleys

Title:

  Director

 

4



--------------------------------------------------------------------------------

CONSENT

 

  Re: Amended and Restated Credit Agreement dated as of July 16, 2004 by and
among ScanSource, Inc. and Netpoint International, Inc., as U.S. Borrowers,
ScanSource Europe Limited and ScanSource UK Limited, as Non-U.S. Borrowers, the
Initial Guarantors listed therein, Branch Banking and Trust Company of South
Carolina, as Administrative Agent, Wachovia Bank, National Association, as
Syndication Agent and an Other Currency Lender, BB&T Capital Markets and
Wachovia Bank, National Association, as Arrangers, and the Banks parties
thereto, as amended (the “Credit Agreement”). Capitalized terms used but not
defined herein shall have the meanings given in the Credit Agreement.

The undersigned Banks consent to the Section 5.01 Waiver (as defined in the
attached letter) and the other matters set forth in the letter from the
Borrowers and Guarantors to the Administrative Agent dated as of November 7,
2006 and attached hereto.

 

BRANCH BANKING AND TRUST COMPANY OF SOUTH CAROLINA, as Administrative Agent,
U.S. Dollar Issuing Bank, Other Currency Issuing Bank and as a Bank

By:

 

/s/ Barry Maness

  (SEAL)

Name:

  Barry Maness

Title:

  SVP

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as an Other Currency Lender, Other Currency
Issuing Bank and a Bank,

By:

 

/s/ Thomas F. Snider

  (SEAL)

Name:

  Thomas F. Snider

Title:

  SVP

 

FIFTH THIRD BANK

By:

 

/s/ Jennifer Schwartz

  (SEAL)

Name:

  Jennifer Schwartz

Title:

  Assistant Vice President

 

5



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:

 

/s/ Rotcher Watkins

  (SEAL)

Name:

  Rotcher Watkins

Title:

  Senior Vice President

 

CAPITAL ONE, N.A.

By:

 

/s/ Julie Nasser

  (SEAL)

Name:

  Julie Nasser

Title:

  Assistant Vice President

 

6